Citation Nr: 0029714	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to assignment of a compensable evaluation for 
a varicocele, status-post varicocelectomy.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran's service connected varicocele, status-post 
varicocelectomy, is not objectively shown to be productive of 
voiding dysfunction, symptomatic urinary tract infection 
requiring drug therapy, or painful scarring, and the veteran 
does not require the wearing of absorbent materials that must 
be changed less than two times per day. 

2.  The predominant medical evidence of record indicates that 
the veteran's current back disorder is related to a post-
service injury. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable evaluation 
for a varicocele, status-post varicocelectomy, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.115a, 4.115b, Diagnostic Code 7529, and 
§ 4.118, Diagnostic Code 7804 (1999).  

2.  Degenerative changes of the lumbar and cervical spine 
were not incurred or aggravated during active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Varicocele, Status-Post Varicocelectomy.

The veteran has submitted a claim for assignment of a higher 
initial disability rating for his service-connected left 
varicocele, status-post varicocelectomy.  As a preliminary 
matter, the Board has reviewed the veteran's claims file, and 
finds that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Such evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony 
given before a Hearing Officer at the RO, and personal 
statements by the veteran made in support of his claim.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with the veteran's claim, and the 
Board will proceed with appellate disposition.
 
Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

A review of the history of this appeal reveals that service 
connection for a left varicocele, status-post 
varicocelectomy, was granted in an April 1999 rating 
decision, and a noncompensable evaluation was assigned 
effective from September 18, 1998.  The veteran disagreed 
with the April 1999 rating decision, and initiated this 
appeal.  Essentially, the veteran maintains that he should be 
assigned a compensable rating for his a left varicocele, 
status-post varicocelectomy.  The Board notes that the April 
1999 rating decision also denied service connection for 
impotence as a separate disability.  It does not appear that 
the veteran perfected an appeal as to that denial.  To the 
extent that the veteran currently claims that he experiences 
impotence as a symptom of his now service-connected left 
varicocele, the Board will consider impotence solely in the 
context of the veteran's claim for assignment of a 
compensable rating. 

Post-service VA clinical treatment records, dated from March 
1982 through February 1999, show that the veteran was seen in 
September 1982 for a ureterocele and transurethral incision 
to correct a urinary voiding irregularity.  The procedure was 
completed without any apparent complications, and there was 
no further mention of the surgery.  The treatment records did 
not contain any opinion that the ureterocele was in any way 
related to the veteran's service-connected left varicocele.  
In August 1993, the veteran was noted to experience some 
nonspecific episodes of bladder dysfunction.  Treatment 
records dated in January 1995 show that the veteran reported 
experiencing incontinence.  While there was no mention of the 
cause of the urinary incontinence, it was suggested that such 
may have been due to the veteran's low back problems.  The 
veteran complained of urinary incontinence once more in 
September 1997, although such was not objectively noted.  In 
October 1998, the veteran reported one episode of urinary 
incontinence two weeks prior.  No further notation of the 
veteran's urinary tract was made in any of the clinical 
treatment records submitted in support of his claim, and 
there was also no reference made regarding his sexual 
function.  

In February 1999, the veteran underwent a VA examination.  
That examination report reveals that the veteran reported 
that he underwent a left varicocelectomy in September or 
October 1980.  According to the veteran, he experienced a 
great deal of hesitancy in urination, and indicated that he 
experienced incontinence approximately every two to three 
weeks.  In addition, he indicated that he had experienced 
problems with impotence since 1980, but that such problem was 
not constant.  Further, the veteran stated that he 
experienced recurrent urinary tract infections approximately 
once every six months.  However, he indicated that he did not 
seek treatment for such problems because he did not like 
physicians.  On examination, the veteran was not found to 
have any urinary leakage.  The testes and penis were 
described as normal, and no tenderness was indicated.  The 
epididymis was characterized as normal and nontender.  There 
was no hernia present, the prostate was normal, and seminal 
vesicles were normal.  No fistulas were indicated.  The 
veteran was observed to have a very minor scar which the 
examiner stated was barely visible.  The scar was not tender, 
and there were no adhesions or keloid formations.  The 
examiner found no residuals of any genitourinary disease or 
testicular atrophy.  Sensation and reflexes were normal, and 
peripheral pulses in the upper and lower extremities were 2+.  
The examiner noted that the veteran got up to use the 
restroom twice during the 30-45 minute examination.  Urine, 
CBC, creatine, BUN albumin, and electrolytes were all within 
normal limits, and the veteran turned in an incomplete semen 
sample.  The examiner concluded with a diagnosis of a history 
of a left varicocelectomy.  

At a July 1999 personal hearing at the RO, the veteran 
testified that due to an accident on board his ship during 
the Iran hostage crisis, he underwent surgery and was advised 
by the treating physicians that he would not be able to 
father children.  The veteran testified that following his 
accident, he remained on board ship for an extended period, 
at which time he experienced burning and urination problems.  
He indicated that he was unable to determine any immediate 
problems with impotency or erectile dysfunction because he 
was at sea for an extended period.  The veteran stated that 
since that time, he was unable to function sexually in an 
acceptable manner, and had not fathered children.  The 
veteran acknowledged that he had not been diagnosed with 
impotency.  He further testified that he experienced various 
problems with urination including dribbling, frequency, and 
burning sensations.  The veteran stated that he had to 
urinate approximately once every two-to-three hours, and that 
he often awakened at night due to the need to urinate.  With 
respect to urinary incontinence, the veteran testified that 
he experienced such once a day, and that it had been 
necessary to change clothes on several occasions as a result 
of such incontinence.  He indicated that he did not use adult 
diapers due to pride and embarrassment.  With respect to his 
claimed urinary tract infections, the veteran also indicated 
that he did not seek treatment for such problems, but that he 
dealt with the infection himself during recurrences.  The 
veteran further stated that he had been given penicillin, and 
that he had been advised that such urination problems could 
be due to his back disability, but that he had not been 
advised of the etiology of his symptoms.  

The veteran's service-connected left varicocele has been 
evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7527, and 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  In that 
regard, the Board notes that under the Rating Schedule, there 
is no criteria that directly addresses disabilities involving 
a varicocele.  Accordingly, the veteran's disability has been 
reviewed, and has been found to be most closely analogous to 
post-operative residuals of prostate injuries.  See generally 
38 C.F.R. § 4.20.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, or postoperative residuals are to be 
evaluated as voiding dysfunction or urinary tract infections, 
whichever symptomatology is predominant.  Voiding dysfunction 
is evaluated under 38 C.F.R. § 4.115(a), and prescribes a 20 
percent rating where wearing of absorbent materials is 
required, and which must be changed less than two times per 
day.  Upon a showing of requirement of wearing absorbent 
materials which must be changed two to four times per day, a 
40 percent evaluation is warranted.  A 60 percent evaluation 
is contemplated where there is continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
in continence, which requires the use of an appliance or the 
wearing of absorbent materials which must be changed two to 
four times per day.  Id.  

Urinary tract infections are also evaluated under 38 C.F.R. 
§ 4.115(a).  A 10 percent evaluation is contemplated for 
situations involving long-term drug therapy, one or two 
hospitalizations per year, and/or requirement of intermittent 
intensive management.  Where there is recurrent symptomatic 
infection requiring drainage or frequent hospitalization, 
(greater than two times per year), and/or requiring of 
continuous intensive management, a 30 percent evaluation is 
to be assigned.  Id.  

In addition, superficial scars which are found to be tender 
and painful on objective demonstration are evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Under that 
diagnostic code, a minimum 10 percent evaluation is assigned 
for such painful or tender scars.  Id.  

The Board has evaluated the evidence of record in light of 
the applicable rating criteria noted above, and concludes 
that the initially assigned noncompensable evaluation is 
appropriate, and that the preponderance of the evidence is 
against assignment of a compensable rating for the veteran's 
service-connected left varicocele, status-post 
varicocelectomy.  As noted, the veteran has complained of a 
variety of urinary tract dysfunctions including incontinence, 
urinary tract infection, and voiding dysfunction manifested 
by hesitancy and frequency, all claimed as due to the 
varicocelectomy he underwent in service.  Additionally, he 
claims that he suffers from impotence as part of his service-
connected disability.  However, none of the medical evidence 
of record reflects a disability picture to the degree of 
severity that the veteran has reported.  

The Board has reviewed the clinical treatment records 
submitted in support of the veteran's claim.  As discussed, 
the veteran underwent a transurethral incision to correct 
voiding problems in September 1982.  However, there is no 
evidence that the veteran currently must wear absorbent 
materials that must be changed less than two times per day.  
Additionally, while the veteran testified at his July 1999 
hearing that he had to change his clothes on occasion due to 
incontinence, he stated that he did not wear absorbent 
materials, partly due to embarrassment.  There is no medical 
evidence of record suggesting that the veteran has a degree 
of voiding dysfunction that would necessitate wearing 
absorbent materials.  Additionally, despite the veteran's 
statements of a history of urinary tract infections, there is 
no evidence of record indicating that the veteran requires 
drug therapy for this disorder.  Furthermore, despite the 
veteran's contentions, there is no medical evidence of record 
that relates any problems related to sexual impotency with 
the left varicocele disability.  

Aside from noting the presence of a barely discernable scar 
in the area where the veteran had undergone his 
varicocelectomy in service, the examiner who conducted the 
February 1999 rating examination was unable to determine the 
presence of any residuals of the veteran's varicocelectomy.  
As discussed more fully above, all systems involving the 
veteran's testes, penis, and prostate were found to be 
completely normal.  The veteran did report experiencing 
increased voiding frequency and other problems noted above, 
but such were not found on objective examination. Moreover, 
while a scar was arguably shown to be present, it was not 
objectively shown to be tender or painful on objective 
demonstration.  

Accordingly, the Board finds that the veteran is not 
objectively shown to manifest any symptomatology which would 
warrant assignment of a compensable evaluation for his 
service-connected left varicocele, status post 
varicocelectomy, under Diagnostic Code 7527, which considers 
voiding dysfunction and urinary tract infections.  Moreover, 
the Board has considered the veteran's disability under other 
related diagnostic codes, such as Diagnostic Code 7529, which 
rates benign neoplasms of the genitourinary system as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
However, the Board finds no evidence of renal dysfunction, 
see 38 C.F.R. § 4.115a, and as discussed above, the veteran 
does not meet the symptomatology for a compensable rating for 
voiding dysfunction.  In short, there are no other related 
diagnostic code provisions that would allow for a higher 
rating.  

The potential application of 38 C.F.R. § 3.321(b)(1), has 
also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, the Board finds that there is 
no showing that the disability in question, a left 
varicocele, status-post varicocelectomy, has necessitated 
frequent hospitalizations or treatment, has markedly 
interfered with employment, or had otherwise rendered 
impracticable the regular schedular standards.  In that 
regard, the Board notes that the veteran has stated that he 
has not undergone any treatment for his service-connected 
disability following service, and the available clinical 
treatment records tend to support this assertion.  In 
addition, while he is noted to have been unemployed since 
1996, the veteran reported that such unemployment was due to 
a back disability.  In any event, the evidence does not 
support a finding of unemployability as a result of a 
service-connected varicocele, status-post varicocelectomy.  

Further, the Board observes that the Rating Schedule, 
including all rating criteria under which the veteran's 
service-connected disability is rated, contemplates higher 
disability ratings than the veteran is currently assigned.  
However, the evidence presented fails to demonstrate 
symptomatology sufficient to warrant assignment of a 
compensable evaluation on a schedular basis.  Likewise, 
assignment of an increased or compensable evaluation on an 
extraschedular basis is not warranted.  Therefore, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not for 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating, the benefit of the 
doubt doctrine is not applicable.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Should the veteran's disability 
picture change, he may apply at any time for an increase in 
his assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
assign a compensable rating for the veteran's service-
connected left varicocele, status-post varicocelectomy.  

II.  Service Connection

In November 1997, an original claim for service connection 
for degenerative changes of the lumbar and cervical spine was 
received by the RO.  That claim was denied in a July 1998 
rating decision.  In July 1999, the RO received a notice of 
disagreement with respect to the July 1998 denial of service 
connection for a back disorder.  In addition, at his July 
1999 personal hearing at the RO, the veteran indicated that 
he disagreed with the July 1998 rating decision with respect 
to the back.  In October 1999, the RO issued a statement of 
the case (SOC) regarding the issue of service connection for 
a back disorder; that SOC acknowledged receipt of the 
veteran's timely July 1999 notice of disagreement.  In 
December 1999, the veteran submitted a statement on a VA Form 
21-4138, in which he expressed his desire to appeal the RO's 
denial of his claim for service connection for degenerative 
changes of the lumbar and cervical spine.  

Despite the foregoing, by a letter dated in December 1999, 
the RO informed the veteran that his appeal with respect to 
his claim for service connection for degenerative changes of 
the lumbar and cervical spine was not timely filed.  The RO 
indicated that the veteran's December 1999 statement, in 
which he expressed his desire to appeal the RO's July 1998 
rating decision, was regarded as a notice of disagreement.  
The RO did not acknowledge the previous July 1999 notice of 
disagreement.  By letter dated in February 2000, the RO 
informed the veteran that he had not submitted new and 
material evidence to reopen the previously denied claim for 
service connection for his back disabilities and that such 
benefit remained denied.  The veteran subsequently submitted 
a notice of disagreement dated in February 2000 with respect 
to the RO's administrative decision in which his claim for 
service connection was denied on a new and material basis.  

The Board has reviewed the procedural history of the 
veteran's claim for service connection for his back 
disabilities, and finds that the July 1999 statement was a 
timely notice of disagreement with respect to the RO's July 
1998 rating decision.  Moreover, the Board finds that the 
statement received in early December 1999 constitutes a 
timely appeal following the issuance of the October 1999 
statement of the case.  Therefore, the July 1998 rating 
decision was not final with respect to the issue of service 
connection for degenerative changes of the lumbar and 
cervical spine, and that issue is properly before the Board.  
Although the RO most recently denied this issue in an October 
1999 supplemental statement of the case (SSOC), on the basis 
of new and material evidence, the Board will decide this 
issue on principles of direct service connection.  There is 
no prejudice to the veteran in reviewing this decision on the 
merits, as a decision on the merits is based on a broader 
scope than the more limited inquiry of new and material 
evidence.  

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
claim for service connection essentially must satisfy three 
elements.  First, there must be evidence of an incurrence or 
aggravation of an injury or disease in service.  Second, 
there must be competent (i.e. medical) evidence of a current 
disability.  Third, there must be evidence of a nexus or link 
between the in-service injury or disease and the current 
disability, as shown through the medical evidence. 
Alternatively, service connection may be established through 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  That rule 
requires either evidence of a chronic condition in service, 
which is related to a current condition, or evidence of 
continuity of symptoms since service separation, which is 
related to a current condition.
 
The veteran's service medical records reveal that in November 
1978, he fell while aboard ship and experienced a sharp pain 
in his low back.  Chronic pain was noted in the L-3-4 region, 
and he had fair range of motion.  The treating physician 
recorded an impression of back strain to the lumbar region.  
Heat treatment was prescribed, and the veteran was to return 
in two weeks if no improvement was shown.  No further mention 
of back pain was made in connection with the November 1978 
incident.  In April 1980, the veteran was seen for complaints 
of muscle pain in his back of two days' duration following 
weightlifting.  No abnormalities were shown on examination, 
and the veteran had full range of motion, albeit with some 
pain.  In October 1980, the veteran complained of 
experiencing tenderness in the lumbar region of his back.  He 
had full range of motion, and was diagnosed with mild back 
strain of uncertain etiology.  The veteran was seen once more 
in May 1981 for complaints of back and neck pain following a 
motorcycle accident that occurred a day earlier.  He was 
assessed as having musculoskeletal pain.  In July 1981, the 
veteran complained of experiencing neck pain below the left 
ear.  He was diagnosed with mild muscle strain. The report of 
the veteran's service separation examination was completely 
negative for any indication of any sort of back disorder or 
related complaints.  

Following service separation, VA and private clinical 
treatment records dating from September 1981 through February 
1999 show that in September 1982, the veteran reported 
decreased pain in his back.  That notation was made in regard 
to the veteran's complaints of right flank pain, for which a 
renal stone was ruled out.  In September 1985, the veteran 
was seen with complaints of pain in the lumbar back region 
and the coccyx, following a fall down some stairs.  The 
diagnosis was a contusion on the coccyx.  A September 1985 x-
ray of his low back revealed no fractures or abnormalities.  
In April 1990, the veteran was seen for complaints of low 
back pain after pulling down a trash compactor lid.  He was 
noted to have a bulging disc at that time.  

In May 1992, the veteran was seen with complaints of back 
pain.  He reported having sustained an on-the-job injury two 
years ago, and claimed that he had experienced pain and 
radiating numbness ever since.  In February 1993, the veteran 
was seen with complaints of back pain; he was noted to have a 
history of a back injury three years ago.  In August 1993, 
the veteran was seen with complaints of low back pain since a 
work injury that occurred two years ago.  The veteran 
continued to receive treatment for low back pain, and in 
September 1993 he was diagnosed with degenerative disc 
disease.  In January 1995, the veteran was seen with a 
history of back pain after falling down two years ago.  In 
May 1995, he was found to have degenerative disc disease in 
the lumbar and cervical spine.  

The clinical treatment records show that the veteran 
continued to be seen for complaints associated with his 
degenerative changes of the lumbar and cervical spine to the 
present time.  However, there is no indication in the 
clinical records referenced above, that the veteran ever 
reported having sustained a back injury in service.  Nor do 
those records contain any medical opinion suggesting that the 
veteran's diagnosed degenerative disc disease of the lumbar 
spine was the result of any injury sustained during his 
active service.  Rather, the post service treatment records 
appear to indicate that the veteran's back disabilities were 
the result of back injuries sustained following service.  

A private medical record from Baptist Hospital East, dated in 
June 1996, indicates that the veteran reported a history of 
low back pain and leg pain for the past six years.  VA 
clinical treatment records dated in July 1996 show that the 
veteran was seen for complaints of back pain of six-days' 
duration following a backwards fall from a swing.  The 
veteran indicated that he had landed on his head, and that he 
experienced head and neck pain.  At that time, his diagnosis 
included cervical and thoracic spine strain secondary to a 
fall.  Further, in June 1997, the veteran complained of 
experiencing low back pain with sciatica radiating into his 
lower extremities.  The treatment note indicates that he had 
experienced such pain following an injury sustained in April 
1996.  The veteran also indicated that he had experienced low 
back pain following an injury that had occurred some six 
years previously, in 1990.  Again, there was no mention or 
suggestion of an in-service etiology with respect to the 
veteran's subjective complaints.  A September 1997 VA 
clinical record indicates that the veteran had chronic low 
back pain for the past two to three years.  A VA clinical 
record dated in January 1998 reveals that the veteran was 
seen with complaints of low back pain; he reported falling 
off a ladder a week prior.  

In February 1998, the veteran underwent a VA examination.  
The examiner indicated that the veteran's file was available 
and reviewed.  The veteran reported having originally injured 
his back in service in 1980, and he indicated that he had 
experienced intermittent back pain ever since that time.  He 
stated that he currently experienced chronic severe pain in 
his low back and neck.  The veteran did not report the back 
injuries he sustained following service, as noted in the 
clinical treatment records summarized above.  On examination, 
the veteran was found to have a severely restricted range of 
motion in his lumbar and cervical spine.  Pain was also 
indicated.  The examiner concluded with a diagnosis of 
degenerative disc disease of the lumbar and cervical spine.  

At his July 1999 personal hearing at the RO, the veteran 
testified that while serving aboard an aircraft carrier, he 
fell some 20 or 30 feet from a ladder and sustained a back 
injury.  He testified that he had become impotent, and that 
he had been advised that such could have been a result of his 
back injury.  The veteran stated that he was x-rayed, and 
that he was advised that he might have sustained a herniated 
disc or some such disorder.  According to the veteran, he had 
since lost approximately three inches in height due to his 
back disability.  The veteran also testified that he had been 
involved in an automobile accident some years previously, and 
that he had experienced problems with his neck since that 
incident.  He indicated that he had sustained a post-service 
injury to his back in 1990, but testified that his treating 
physicians have advised him that his overall back disability 
is the result of the injury sustained in service.  

The Board has carefully reviewed all the evidence of record, 
and finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disorder, and his claim is denied.  The Board recognizes that 
the veteran sustained a back injury during service, diagnosed 
as lumbar strain, and was seen for episodic complaints of 
pain during his active service.  However, there is no 
indication in the veteran's service medical records that he 
any sort of chronic disability with respect to his lumbar or 
cervical spines.  Moreover, following service separation, the 
record is negative for any evidence of complaints or 
treatment of a back disorder for a few years, until the 
veteran was specifically seen with complaints of pain 
following incidents such as a fall down the stairs, and an 
on-the-job injury.  

The evidence of record indicates that the veteran sustained 
back injuries in 1990 and 1996, and he testified that he had 
been involved in an automobile accident following service, 
after which, had experienced problems with his neck.  Despite 
the veteran's contentions that he feels he has a back 
disorder due to his fall in service, the medical evidence of 
record is silent for a medical opinion suggesting that his 
diagnosed low back disability was incurred in service.  
Rather, the medical opinions expressed tend to indicate that 
the veteran's low back and neck problems began following a 
back injury sustained in April 1990, and following injuries 
sustained afterwards.  Further, a review of the clinical 
treatment records disclose that the veteran did not report 
having sustained any in-service injuries at any time during 
the course of his treatment.  In fact, he did not attempt to 
relate any of his back symptomatology to his active service 
until after filing his claim for service connection, as shown 
in the report of the February 1998 VA examination.  The 
examination report likewise fails to contain any medical 
opinion as to the etiology of the degenerative changes of the 
lumbar and cervical spine, and does not suggest a link to the 
veteran's military service.  

The Board observes that lay statements and testimony by the 
veteran to the effect that his currently diagnosed back 
disability is the result of injuries sustained during active 
service do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Rather, a medical opinion is required, 
that is supported by medical evidence and a plausible 
rationale.  In the present case, there are numerous medical 
opinions of record relating the veteran's complaints of back 
pain to various post-service injuries.  However, the record 
contains no evidence, other than the veteran's own 
contentions, that suggests a relationship between any current 
back disorder and an incident of the veteran's active 
service.  

In conclusion, the Board finds that the veteran's claim for 
service connection for degenerative changes of the lumbar and 
cervical spine is denied.  In reaching this decision, the 
Board has considered the benefit of the doubt doctrine.  
However, as the Board finds that the evidence is not in 
relative equipoise, that doctrine is not applicable in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a compensable evaluation for a varicocele, 
status-post varicocelectomy, is denied.  

Service connection for degenerative changes of the lumbar and 
cervical spine is denied.  



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 1 -


